UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2768



In Re: CATHERINE STARUCH,

                                                            Debtor.
_________________________


NICHOLAS R. BULJAT,

                                            Plaintiff - Appellant,

          versus


FEDERAL   HOME  LOAN   MORTGAGE  CORPORATION;
DEBORAH CURRAN, Trustee; BANK/AMERICA, ser-
vicing loan; MS. OOSTEERHOOT; TRACY BERRETT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge;
Catherine C. Blake, District Judge. (CA-97-2868-CCB, BK-97-3621-5-
JS)


Submitted:   July 2, 1998                  Decided:   July 16, 1998
Before NIEMEYER and HAMILTON,* Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nicholas R. Buljat, Appellant Pro Se.   Deborah Kay Curran, Laurel,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




     *
       Judge Hamilton did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).


                                2
PER CURIAM:

     Appellant appeals from the district court’s orders:   (1) dis-

missing, as untimely filed, Appellant’s appeal from the bankruptcy

court’s orders, and (2) denying his motion for reconsideration. We

have reviewed the record and the district court’s opinion and

orders and find no reversible error. Accordingly, we deny Appel-

lant’s motion for sanctions and affirm on the reasoning of the

district court. Buljat v. Federal Home Mortgage Corp., Nos. CA-97-

2868-CCB, BK-97-3621-5-JS (D. Md. Dec. 5, 1997). Appellees’ motion

for sanctions is also denied. We deny Appellant’s motion for oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                3